Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT, dated as of February 27, 2006 (this “Agreement”),
is by and between GE Financial Assurance Holdings, Inc., a Delaware corporation
(“GEFAHI”), and Genworth Financial, Inc., a Delaware corporation (the
“Company”).

WHEREAS, the Company has filed a Registration Statement on Form S-3 with the
Securities and Exchange Commission (the “Registration Statement”) with respect
to the offer and sale of up to 243,216,559 shares of Class A Common Stock of the
Company, par value $.001 per share (the “Class A Common Stock”), by GEFAHI;

WHEREAS, GEFAHI is the record and beneficial owner of 86,216,559 shares of Class
B Common Stock of the Company, par value $.001 per share (the “Class B Common
Stock” and, together with the Class A Common Stock, the “Genworth Common
Stock”);

WHEREAS, GEFAHI intends to divest some or all of its shares of Class B Common
Stock through a secondary public offering (the “Offering”) registered pursuant
to the Registration Statement;

WHEREAS, the Board of Directors of the Company has authorized the repurchase, by
the Company, of up to an aggregate of $750 million of the Company’s Class A
Common Stock, par value $.001 per share, such purchases to be made over the
18-month period commencing December 2, 2005 from time to time in the open
market, through block trades or otherwise, or in privately negotiated
transactions, subject to market conditions;

WHEREAS, simultaneously with, and contingent upon, the closing of the Offering,
GEFAHI desires to sell, and the Company desires to repurchase, certain shares of
the Class B Common Stock held by GEFAHI, upon the terms and subject to the
conditions of this Agreement; and

WHEREAS, the Audit Committee of the Board of Directors of the Company has
authorized the Company to execute and deliver this Agreement, subject to the
commencement by GEFAHI of the Offering.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants contained in this Agreement and other valuable
consideration, the receipt of which hereby is acknowledged, the Company and
GEFAHI hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF CLASS B COMMON STOCK

Section 1.01. Purchase and Sale. Upon the terms and subject to the conditions
set forth herein and in reliance on the representations, warranties and



--------------------------------------------------------------------------------

covenants contained herein, GEFAHI agrees to sell and deliver to the Company,
and the Company agrees to purchase and accept from GEFAHI at the Closing (as
hereinafter defined), 15,000,000 (fifteen million) shares of Class B Common
Stock (the “Repurchase Shares”), for a purchase price per share (the “Purchase
Price”) equal to the proceeds per share of Class A Common Stock that GEFAHI will
receive from the underwriters in the Offering (the “Net Offering Price”).

Section 1.02. Closing. The closing of the purchase and sale of the Repurchase
Shares hereunder shall take place at the offices of Weil, Gotshal & Manges LLP,
767 Fifth Avenue, New York, NY 10153, on the date of the closing of the
Offering, after satisfaction or waiver of the conditions set forth in Article
IV, or at such other place, time and date as the parties hereto shall mutually
agree upon (the “Closing”). The date on which the Closing shall be held is
referred to in this Agreement as the “Closing Date.”

Section 1.03. GEFAHI Closing Deliveries. At the Closing, GEFAHI shall deliver or
cause to be delivered to the Company:

(a) stock certificates representing the Repurchase Shares duly endorsed in
blank, or accompanied by stock powers duly executed in blank, with all required
documentary or transfer tax stamps, if any, affixed; and

(b) the certificate contemplated by Section 4.01(b).

Section 1.04. Company Closing Deliveries. At the Closing, the Company shall
deliver or cause to be delivered to GEFAHI:

(a) an amount equal to the product of (i) the number of Repurchase Shares
actually purchased by the Company and (ii) the Purchase Price, by wire transfer
in immediately available funds to an account designated by GEFAHI or by
certified or cashier’s check payable to GEFAHI; and

(b) the certificate contemplated by Section 4.02(b).

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF GEFAHI

GEFAHI represents and warrants to the Company as follows:

Section 2.01. Organization and Good Standing. GEFAHI is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. GEFAHI has all the requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.

Section 2.02. Authorization. The execution and delivery by GEFAHI of this
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary corporate or other action on the part of GEFAHI and
no further consent or authorization is required of GEFAHI’s board of directors,
any

 

2



--------------------------------------------------------------------------------

committee thereof or its stockholders to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by GEFAHI and constitutes the valid, legal and binding
obligation of GEFAHI, enforceable against GEFAHI in accordance with its terms,
assuming the due execution and delivery by the Company, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and (ii) general equitable principles (whether considered in a
proceeding in equity or at law).

Section 2.03. No Conflicts; Consents.

(a) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will conflict with or result in a breach or
violation of: (i) the organizational documents of GEFAHI, (ii) any provision of
law applicable to GEFAHI or (iii) the terms of any material agreement to which
GEFAHI is a party or by which GEFAHI is bound.

(b) No consent, approval or authorization of or filing with any governmental
authority or other third party is required to be obtained or made by GEFAHI in
connection with the execution and delivery of this Agreement and the performance
by GEFAHI of its obligations hereunder.

Section 2.04. Title and Conveyance of Repurchase Shares. GEFAHI has, and on the
Closing Date will have, good and valid title to the Repurchase Shares being sold
pursuant to this Agreement, free and clear of all liens, security interests and
encumbrances and has the legal right and power to enter into this Agreement and
to sell, transfer and deliver the Repurchase Shares; and upon sale and delivery
of, and payment for, such Repurchase Shares as provided herein at the Closing,
GEFAHI will convey to the Company good and valid title to such Repurchase Shares
free and clear of all liens, security interests and encumbrances. The Repurchase
Shares are not subject to any preemptive rights or similar rights.

Section 2.05. Information. GEFAHI confirms that the Company has made available
to GEFAHI and its representatives the opportunity to ask questions of the
officers and management employees of the Company and to acquire such additional
information about the business and financial condition of the Company as GEFAHI
has requested, and all such information has been received.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to GEFAHI as follows:

Section 3.01. Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company has all the requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.

 

3



--------------------------------------------------------------------------------

Section 3.02. Authorization. The execution and delivery by the Company of this
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary corporate or other action on the part of the Company
and no further consent or authorization is required of the Company’s board of
directors, any committee thereof or its stockholders to authorize this Agreement
or to consummate the transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Company and constitutes the valid, legal and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, assuming the due execution and delivery by GEFAHI, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law).

Section 3.03. No Conflicts; Consents.

(a) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will conflict with or result in a breach or
violation of: (i) the organizational documents of the Company, (ii) any
provision of law applicable to the Company or (iii) the terms of any material
agreement to which the Company is a party or by which the Company is bound.

(b) No consent, approval or authorization of or filing with any governmental
authority or other third party is required to be obtained or made by the Company
in connection with the execution and delivery of this Agreement, and the
performance by the Company of its obligations hereunder.

Section 3.04. Solvency. Immediately before and after and giving effect to the
Offering and the sale and purchase of the Repurchase Shares, (i) the assets of
the Company, at a fair valuation, will exceed its debts, including contingent
and unliquidated debts; (ii) the present fair saleable value of the assets of
the Company will exceed the amount required to pay its liability on its debts,
including contingent and unliquidated debts, as those debts become absolute and
matured, (iii) the Company will have adequate capital with which to conduct its
present and anticipated businesses; and (iv) the Company does not intend to
incur or believe or reasonably believe that it will incur debt beyond its
ability to pay as those debts become due. The Company has sufficient surplus (as
defined in the Delaware General Corporation Law) or net profits in 2005 to pay
for the Repurchase Shares.

Section 3.05. Fairness Opinion. The Audit Committee of the Company has received
a written opinion from its financial advisor prior to the execution of this
Agreement and dated as of February 24, 2006, to the effect that the Purchase
Price hereunder, which is equal to the Net Offering Price, is fair to the
Company from a financial point of view.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

Section 4.01. Conditions to Obligations of the Company. The obligation of the
Company to effect the transactions contemplated hereby shall be subject to the
fulfillment, on or prior to the Closing, of each of the following conditions
(any or all of which may be waived by the Company in whole or part to the extent
permitted by applicable law):

(a) the representations and warranties of GEFAHI set forth in Article II hereof
shall be true and correct in all material respects on and as of the Closing Date
with the same force and effect as if such representations and warranties had
been made on and as of the Closing Date;

(b) GEFAHI shall have performed in all material respects all obligations
required to be performed by it at or prior to Closing, and the Company shall
have received a certificate from an executive officer of GEFAHI certifying the
satisfaction of the conditions set forth in Sections 4.01(a) and (b);

(c) the Offering shall have been consummated;

(d) no temporary restraining order, preliminary or permanent injunction or other
judgment, decision or order issued by any governmental authority of competent
jurisdiction shall be in effect preventing the consummation of the transactions
contemplated hereby; and

(e) the Company shall have determined that the Company as of the Closing Date
has sufficient surplus (as defined in the Delaware General Corporation Law) or
net profits in 2005 to pay for the Repurchase Shares.

Section 4.02. Conditions to Obligations of GEFAHI. The obligation of GEFAHI to
effect the transactions contemplated hereby shall be subject to the fulfillment,
on or prior to the Closing, of each of the following conditions (any or all of
which may be waived by GEFAHI in whole or part to the extent permitted by
applicable law):

(a) the representations and warranties of the Company set forth in Article III
hereof shall be true and correct in all material respects on and as of the
Closing Date with the same force and effect as if such representations and
warranties had been made on and as of the Closing Date (except with respect to
the representation and warranty set forth in Section 3.05);

(b) the Company shall have performed in all material respects all obligations
required to be performed by it at or prior to Closing, and GEFAHI shall have
received a certificate from an executive officer of the Company certifying the
satisfaction of the conditions set forth in Sections 4.02(a) and (b);

 

5



--------------------------------------------------------------------------------

(c) the Offering shall have been consummated; and

(d) no temporary restraining order, preliminary or permanent injunction or other
judgment, decision or order issued by any governmental authority of competent
jurisdiction shall be in effect preventing the consummation of the transactions
contemplated hereby.

ARTICLE V

EXPENSES

Section 5.01. Expenses. GEFAHI shall pay its own expenses and costs, including,
without limitation, all counsel fees and transfer taxes, and the Company shall
pay its own expenses and costs in connection with this Agreement and the
transactions contemplated hereby.

ARTICLE VI

MISCELLANEOUS

Section 6.01. Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

(a) By the mutual written consent of the Company and GEFAHI;

(b) By either the Company or GEFAHI by written notice to the other party, if the
Closing shall not have occurred prior to March 31, 2006; provided, however, that
such right shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of such Closing to occur on or prior to such date;

(c) By either the Company or GEFAHI if there shall be a material breach by the
other party of its representations, warranties, covenants or agreements
contained in this Agreement; or

(d) By either the Company or GEFAHI, if there shall have been issued, by a court
of competent jurisdiction, a permanent or final order, decree or injunction
prohibiting or restraining the consummation of the transactions contemplated
hereby.

Section 6.02. Integration; Amendments; Waiver. This Agreement constitutes the
entire agreement, and supersedes all prior agreements and understandings,
whether oral or written, between the parties hereto with respect to the subject
matter hereof. Any term of this Agreement may be amended or modified only by the
written agreement of the parties. No term or condition of this Agreement may be
waived, except by a writing executed by the party against whom enforcement of
any such waiver is being sought. No waiver by either party hereto of any term or
condition of this Agreement, in any one or more instances, shall operate as a
waiver of such term or condition at any other time.

 

6



--------------------------------------------------------------------------------

Section 6.03. Successors and Assigns. All of the terms and provisions of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns.

Section 6.04. Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand (with written confirmation of receipt), (ii) when sent by facsimile (with
written confirmation of transmission) or (iii) one business day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a party may have specified by notice given to the other
party pursuant to this provision):

If to the Company, to:

Genworth Financial, Inc.

6620 West Broad Street

Richmond, VA 23230

Facsimile: 804-662-2414

Attention: General Counsel

If to GEFAHI, to:

GE Financial Assurance Holdings, Inc.

c/o General Electric Company

3135 Easton Turnpike

Fairfield, CT 06828

Facsimile: 203-373-3079

Attention: Chief Corporate and Securities Counsel

Section 6.05. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and performed in such State irrespective of the choice of Laws principles
of the State of New York other than Section 5-1401 of the General Obligations
Law of the State of New York.

Section 6.06. Severability. If any provision of this Agreement or the
application of any such provision to any person or circumstances shall be held
invalid by a court of competent jurisdiction, the remainder of this Agreement,
including the remainder of the provision held invalid, or the application of
such provision to persons or circumstances other than those as to which it is
held invalid, shall not be affected thereby.

 

7



--------------------------------------------------------------------------------

Section 6.07. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

Section 6.08. Headings. All section headings herein are for convenience of
reference only and are not part of this Agreement, and no construction or
inference shall be derived therefrom.

Section 6.09. Remedies. The Company and GEFAHI shall be entitled to enforce
their rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in their favor. The parties hereto agree and acknowledge that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement and that the Company and GEFAHI, in their sole discretion, may apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief (without posting a bond or other security) in order to
enforce or prevent any violation of the provisions of this Agreement.

Section 6.10. Effect of Termination. A termination of this Agreement as provided
in Section 6.01 shall not release any party hereto from liability for a breach
of this Agreement.

Section 6.11. Public Announcements. The Company and GEFAHI agree that any press
release regarding this Agreement or the transactions contemplated hereby shall
be mutually acceptable.

Section 6.12. Survival. All representations, warranties and covenants shall
survive the Closing.

[signatures appear on following page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above by their respective officers thereunto duly
authorized.

 

GENWORTH FINANCIAL, INC. By:  

/s/ Richard P. McKenney

Name:   Richard P. McKenney Title:   Senior Vice President –   Chief Financial
Officer GE FINANCIAL ASSURANCE HOLDINGS, INC. By:  

/s/ Kathryn A. Cassidy

Name:   Kathryn A. Cassidy Title:   Senior Vice President